Kathryn Tassinari
Brent Wells
kathrynt50@comcast.net
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette, Suite 200
Eugene, OR 97401
(541) 686-1969
Of Attorneys for Plaintiff




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON

ROBERT L. CANFIELD,                     )
                                        )         Case No. 6:15-cv-00846-MC
                                        )
                 Plaintiff,             )         ORDER APPROVING PLAINTIFF'S
     vs.                                )         MOTION FOR ATTORNEY FEES
                                        )         PURSUANT TO 42 U.S.C. §406(b)
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
                 Defendant.             )

     After considering Plaintiffs Motion for Attorney Fees, and counsel for Defendant having

no objection, Order is hereby granted in the sum of $23,198.00 for attorney fees pursuant to 42

U.S.C. §406(b), payable to HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette,

Suite 200, Eugene, OR 97401. The Commissioner shall deduct from this amount an

administrative assessment under 42 U.S.C. §406(d) and pay Plaintiffs coun~el the balance.

     IT IS SO ORDERED this_/_ day of fipn          I, 2019.
                                             , l-
                                           United States District Judge/Magistrate
PRESENTED BY:
Kathryn Tassinari
Of Attorneys for Plaintiff


ORDER APPROVING MOTION FOR ATTORNEY FEES UNDER TO 42 U.S.C.§406(b) - 1
